Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 4/29/2022. Claims 1-2, 5, and 9-10 have been amended, and claims 17-20 have been added. Therefore claims 1-20 are presently pending in the application and have been considered as follows.

Response to Amendments
Applicant’s amendments to claims 1-2, 9-10 have been noted.  The claims have been reviewed, entered and found obviating to previously raised rejections.  Therefore, previously raised rejection under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, is hereby withdrawn.
In light of applicant’s amendments, all previously raised rejections are hereby withdrawn.
Response to Arguments
Applicant’s arguments filed on 4/29/2022 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record for the reasons put forth in the Remarks dated 4/29/2022.
Claims 1-20 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:
Prior art of record teaches:
Li et al. (US 9674892 B1) teaches preshared keys are assigned to client devices, users, or user groups. The set of valid preshared keys or keys derived therefrom is distributed to network devices such as wireless access points. A client device attempts to establish a secure network connection with a network device using its assigned preshared key. A network device identifies the client device's preshared key by selecting a candidate key from its set of valid preshared keys. The network device determines a validation cryptographic checksum based on the selected candidate key. If the validation cryptographic checksum matches the client's cryptographic checksum, the network device establishes a secure network connection with the client device using this candidate key. If the validation cryptographic checksum does not match the cryptographic checksum provided by the client device, the network device repeats this comparison using different candidate keys selected from its set of valid preshared keys until a match is found. 
Cam-Winget et al. (EP 1958365 B1 or WO 2007/111721 A2) teaches methods and systems for use in a wireless client that includes one or more wireless network interfaces for communicating with at least one access point wherein the method enables the wireless client to validate the authenticity and integrity of received management frames. The method includes receiving a protected wireless network management frame from an access point verifying a message integrity check (MIC) appended to the protected wireless network management frame. One or more security policies are then conditionally applied based on a failure to verify the MIC.  
Hyadis (US 2010/0031029 A1) teaches according to an example embodiment, an apparatus may include a client device including a processor and memory. The client device may be configured to obtain, via a secure communication, a certificate identifying a publically accessible wireless access point (AP) and a public key for the AP, the AP being publically accessible. The client (or client device) may be configured to generate a challenge, send the challenge to the AP, wherein the AP has a private key securely stored in a hardware security module of the AP. The private key may correspond to the public key for the AP. The client may be configured to receive a response from the AP, the response being generated by the AP based on the challenge and the private key for the AP, and authenticate the AP based on the response.
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "receiving, by an authentication server from an access point associated with a wireless network or a wireless local area network (LAN) controller that manages the access point, an authentication request comprising a first message integrity code (MIC) of a client-specific pre-shared key to establish an encrypted communication channel between a client of a plurality of clients and the access point, wherein the first MIC was generated using a pair-wise master key (PMK) known to the client and one or more attributes including a media access control (MAC) address of the access point; and responsive to receipt of the authentication request, validating the first MIC by: receiving, by the authentication server, the one or more attributes from the access point or the wireless LAN controller; determining, by the authentication server, a second MIC based on the client-specific pre-shared key of the client known to the authentication server and the one or more received attributes, wherein the client-specific pre-shared key known to the authentication server is extracted from a key database comprising a plurality of entries, each entry including any or a combination of a MAC address of a specific client of the plurality of clients, a service set identifier (SSID) of the access point, a client-specific pre-shared key assigned by the authentication server to the specific client and a PMK known to the authentication server; and validating, by the authentication server, the client-specific pre-shared key to be authentic when the first MIC matches with the second MIC”, in combination with all other claim limitations, as it has been recited in independent claims 1, 9 and 17.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/May 18, 2022/
/ltd/